IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

    SHAREHOLDER REPRESENTATIVE                      )
    SERVICES LLC, solely in its capacity as         )
    representative of the Securityholders,          )
                                                    )
                Plaintiff/Counterclaim-Defendant,   )
                                                    )
          v.                                        )    C.A. No. 2020-1069-MTZ
                                                    )
    ALEXION PHARMACEUTICALS, INC.,                  )
                                                    )
                Defendant/Counterclaim-Plaintiff.   )
           ORDER DENYING DEFENDANT’S MOTION TO DISMISS

         WHEREAS, on review of Defendant’s motion to dismiss (the “Motion”), as

briefed and taken under advisement on June 2, 2021, it appears:1

         A.    Defendant   Alexion    Pharmaceuticals,   Inc.   (“Alexion”)   is   an

international pharmaceutical company focused on developing and commercializing

drugs to treat rare diseases. On November 2, 2018, Alexion closed its acquisition of

Syntimmune, Inc., a biopharmaceutical development company in the same space

(the “Merger”). Before the Merger, Syntimmune had patented and was developing

a pharmaceutical candidate, known as “SYNT001,” to treat rare autoimmune

diseases.2 In the period leading up to the Merger, Syntimmune completed several



1
 For the purposes of the pending Motion, I draw the relevant facts from the Verified
Complaint. See Docket Item (“D.I.”) 1 [hereinafter “Compl.”].
2
 Alexion subsequently renamed SYNT001 “ALXN1830.” For clarity’s sake, I refer to
SYNT001 by its original name, which the plaintiff used in its complaint.
long-term animal toxicology and pharmacology studies on SYNT001, which

showed promise for eventual human testing and regulatory approval.

         B.    The parties memorialized the Merger in the “Merger Agreement”

between Alexion, Syntimmune, and Plaintiff Shareholder Representative Services,

LLC (“SRS”), which represented Syntimmune’s pre-Merger stockholders and

option holders (the “Securityholders”). 3 Through the Merger, Alexion acquired

SYNT001, as well as any finished and in-process drug product derived from it.

         C.    In return, Syntimmune’s Securityholders received $400 million in cash,

with the possibility of an additional $800 million in earn-out payments based on

SYNT001’s development (the “Earn-Out Payments”). These payments are triggered

by eight “Milestone Events,” described in Section 3.8(a) of the Merger Agreement:

         (i)   a one-time payment of One Hundred Thirty Million Dollars
         ($130,000,000) upon the earlier of (A) the successful completion of a
         Phase I Clinical Trial of the SC Formulation as demonstrated by
         achievement of the criteria set forth on Exhibit I or (B) submission to
         the FDA of a protocol for a Pivotal Clinical Trial for any subcutaneous
         formulation;

         (ii) a one-time payment of One Hundred Twenty Million Dollars
         ($120,000,000) upon the first dosing of the first patient in a Pivotal
         Clinical Trial for any first Indication;

         (iii) a one-time payment of One Hundred Twenty Million Dollars
         ($120,000,000) upon the first dosing of the first patient in a Pivotal
         Clinical Trial for a second Indication.



3
    Compl. Ex. 1 [hereinafter “Merger Agr.”].


                                                2
         (iv) a one-time payment of One Hundred Fifty Million Dollars
         ($150,000,000) upon receipt of Regulatory Approval from the FDA for
         any first Indication;

         (v) a one-time payment of One Hundred Fifty Million Dollars
         ($150,000,000) upon receipt of Regulatory Approval from the FDA for
         a second Indication;

         (vi) a one-time payment of Twenty-Five Million Dollars
         ($25,000,000) upon receipt of Regulatory Approval from the EMA for
         any first Indication;

         (vii) a one-time payment of Twenty-Five Million Dollars
         ($25,000,000) upon receipt of Regulatory Approval from the EMA for
         a second Indication; and

         (viii) a one-time payment of Eighty Million Dollars ($80,000,000) (the
         “Sales Earn-Out Payment”) upon the determination at the end of
         Buyer’s fiscal year that the Net Sales for such fiscal year across all
         Indications equals or exceeds One Billion Dollars ($1,000,000,000)
         (the “Sales Earn-Out Goal”).4

Alexion must pay these amounts no matter when it achieves the Milestone Events. 5



4
 Id. §§ 3.8(a)(i)–(viii). If Alexion achieves the Milestone Events out of order, Section
3.8(d) provides that earlier milestone payments would automatically become due once later
milestones were reached:
         If any given Earn-Out Payment is due and one or more previous Earn-Out
         Payments would reasonably have been anticipated to precede such Earn-Out
         Payment for the achievement of Milestone Events have not been paid for any
         reason, then payment of all such preceding unpaid Earn-Out Payments will
         be due at such time as well. For example, if Earn-Out Payment (ii) were to
         become due, and Milestone Event (i) has not yet been achieved and
         accordingly Earn-Out Payment (i) had not been paid, then Earn-Out Payment
         (i) will become due at the time Earn-Out Payment (ii) becomes due.
Id. § 3.8(d).
5
    Id. §§ 3.8(k)–(l).


                                             3
          D.        In addition to committing to paying SRS for certain results, Alexion

also committed to a standard of diligence in pursuit of those results for the first seven

years after closing. Section 3.8(f) provides:

          For a period of seven (7) years following the Closing Date, [Alexion]
          shall and shall cause its Affiliates (including the Company) to use
          Commercially Reasonable Efforts to achieve (or cause its Affiliates,
          licensees or sublicensees with respect to rights to develop or
          commercialize the Product to achieve) each of the Milestone
          Events . . .6

The Merger Agreement defines “Commercially Reasonable Efforts:”

          “Commercially Reasonable Efforts” means, with respect to the Product,
          using such efforts and resources typically used by biopharmaceutical
          companies similar in size and scope to [Alexion] for the development
          and commercialization of similar products at similar development
          stages taking into account, as applicable, the Product’s advantages and
          disadvantages, efficacy, safety, regulatory authority-approved labeling
          and pricing, the competitiveness in the marketplace, the status as an
          orphan product, the patent coverage and proprietary position of the
          Product, the likelihood of development success or Regulatory
          Approval, the regulatory structure involved, the anticipated
          profitability of the Product, and other relevant scientific, technical and
          commercial factors typically considered by biopharmaceutical
          companies similar in size and scope to [Alexion] in connection with
          such similar products. The obligation to use such efforts and resources,
          however, does not require that [Alexion] or its Affiliates act in a manner
          which would otherwise be contrary to prudent business judgment and,
          furthermore, the fact that the objective is not actually accomplished is
          not dispositive evidence that [Alexion] or any of its Affiliates did not
          in fact utilize its Commercially Reasonable Efforts in attempting to
          accomplish the objective.7

6
    Id. § 3.8(f).
7
 Id. § 1.1 (defining “Commercially Reasonable Efforts”). It appears the “Product” is
SYNT001. See id. (defining “Product”); see also id. Ex. H.


                                               4
         E.      Section 3.8(h) requires Alexion to provide SRS with written annual

reports detailing SYNT001’s development and Alexion’s efforts to achieve the

Milestone Events (each an “Annual Report”).8 Section 8.1 of the Merger Agreement

also provides that the Securityholders would indemnify Alexion for losses caused

by various breaches of various obligations, including Syntimmune’s representations

and warranties.9 Ten percent of the upfront purchase price ($40 million) was placed

in escrow to cover potential indemnification claims, to be released to the

Securityholders eighteen months after closing.10

         F.      After the Merger, Alexion initially reported successful and promising

advances in SYNT001’s development as of March 2019. The 2019 Annual Report

indicated that further studies, which would allegedly achieve multiple Milestone

Events, were set “to begin in either 4Q2019 or 1H2020.”11 Despite this apparent

progress, SRS alleges that this report was extremely vague and did not reveal the

details of Alexion’s development plans. After the 2019 Annual Report, in the fall

and winter of 2019, Alexion filed several public disclosures with the SEC. While




8
    See id. § 3.8(h).
9
  See id. §§ 8.1(a)–(h); see also id. §§ 8.3(a)–(d) (describing the indemnification
procedures).
10
     Id. § 3.7; see also id. § 1.1 (defining “Escrow Amount”).
11
     Compl. ¶ 88; see also id. ¶¶ 90, 101.


                                               5
early disclosures mirrored the 2019 Annual Report, later disclosures appeared to

walk back this progress.

         G.       In November 2019, Alexion sent SRS a letter demanding

indemnification under the Merger Agreement based on allegedly defective batches

of drug product it received from Syntimmune (the “Indemnification Claim”).

Alexion claimed these defects compelled it to “place three ongoing clinical trials on

hold prior to completion.”12 SRS has refused to pay the Indemnification Claim,

arguing that it is frivolous and that Alexion asserted it to distract from and explain

away its own failures in developing SYNT001.

         H.       In January 2020, Alexion filed public disclosures showing that

SYNT001’s development had fallen “significantly behind schedule.”13 In its 2020

Annual Report, filed in March 2020, Alexion disclosed that it “was forced to

terminate prior to completion” clinical trials on SYNT001, and had done so in

“2Q2019” despite promising results.14

         I.       Based in part on Alexion’s public disclosures, SRS alleges Alexion

failed to use the required Commercially Reasonable Efforts under Section 3.8(a).

According to SRS, Alexion ceased to use Commercially Reasonable Efforts “no later



12
     Id. ¶ 107.
13
     Id. ¶ 120.
14
     Id. ¶ 122.


                                            6
than October 4, 2019.” 15         SRS points to several failures, including several

discontinued or abandoned SYNT001 clinical studies and Alexion’s failure to timely

replace the defective drug product it inherited from Syntimmune. SRS claims these

actions       were     commercially    unreasonable   both    when      compared     to

“biopharmaceutical companies similar in size and scope” to Alexion, and when

considering the specific circumstances of the time, including the COVID-19

pandemic.16

         J.       On December 12, AstraZeneca plc announced it was acquiring Alexion

for $39 billion. The parties have not addressed how, if at all, this transaction impacts

Alexion’s obligations under the Merger Agreement.

         K.       SRS filed its complaint in this action on December 17 (the

“Complaint”). 17 The Complaint asserts two counts. Count I alleges Alexion

breached the Merger Agreement by failing to use Commercially Reasonable Efforts

in developing SYNT001 under Section 3.8(a). To remedy this breach, SRS seeks,

among other things, money damages up to “the sum total of all unpaid Earn-Out

Payments.”18 Count II seeks a declaratory judgment that Alexion’s Indemnification

Claim is without merit.


15
     Id. ¶ 213.
16
     Id. ¶ 214.
17
     See generally Compl.
18
     Id. ¶ 215.


                                            7
         L.      Alexion filed its Motion on February 12. 19 The Motion argues that

SRS’s breach of contract claim in Count I is not ripe, and thus, should be dismissed

under Rule 12(b)(1).20 On February 16, Alexion filed its answer and asserted its

Indemnification Claim as a breach of contract counterclaim (the “Answer”).21 The

parties fully briefed the Motion and the Court heard oral argument on June 2, 2021.22

         M.      The Motion does not dispute that SRS has stated a claim for breach of

contract under Court of Chancery Rule 12(b)(6).23 Instead, Alexion argues SRS’s

claim, that Alexion failed to use Commercially Reasonable Efforts for only part of

a still-ongoing seven-year period, is not yet ripe. Thus, the question is not whether

Alexion used Commercially Reasonable Efforts. This order assumes it did not.

Rather, the question is when, if at all, that breach ripened.

         N.      For its part, SRS argues Alexion’s breach ripened when the breach

occurred, and that the facts underlying its breach of contract claim are sufficiently

static to adjudicate them now.

         O.      Alexion’s ripeness argument presents an issue of justiciability.

“Ripeness, the simple question of whether a suit has been brought at the correct time,


19
     D.I. 24.
20
     See D.I. 24; D.I. 27 at 13; D.I. 40 at 1.
21
     D.I. 26.
22
     D.I. 49; D.I. 50 [hereinafter “Hr’g Tr.”].
23
     See D.I. 40 at 3–6. See generally D.I. 24; D.I. 27.


                                                  8
goes to the very heart of whether a court has subject matter jurisdiction.”24 “Because

the requirement of an actual controversy goes directly to the court’s subject matter

jurisdiction over an action, a motion to dismiss based on justiciability grounds is

properly examined under Rule 12(b)(1).”25 Plaintiff bears the burden of pleading

sufficient facts to establish the Court’s subject matter jurisdiction.26 When assessing

whether it has carried that burden, “the Court should accept the material factual

allegations in the complaint as true, and all inferences therefrom should be construed

in the non-moving party’s favor.”27


24
     Bebchuk v. CA, Inc., 902 A.2d 737, 740 (Del. Ch. 2006).
25
  Nama Hldgs., LLC v. Related World Mkt. Ctr., LLC, 922 A.2d 417, 435 n.43 (Del. Ch.
2007).
26
     Hall v. Coupe, 2016 WL 3094406, at *2 (Del. Ch. May 25, 2016).
27
  de Alder v. Upper N.Y. Inv. Co. LLC, 2013 WL 5874645, at *7 (Del. Ch. Oct. 31, 2013)
(footnotes and internal quotation marks omitted) (citing Diebold Comput. Leasing, Inc. v.
Com. Credit Corp., 267 A.2d 586, 588 (Del. 1970), and then citing Harman v. Masoneilan
Int’l, Inc., 442 A.2d 487, 489 (Del. 1982)); see, e.g., Janowski v. Div. of State Police, 981
A.2d 1166, 1169 (Del. 2009) (“We determine subject matter jurisdiction from the face of
the complaint at the time of filing and assume that all material factual allegations are true.
As the plaintiff, Janowski must establish that Delaware courts have jurisdiction over his
claim.” (footnotes omitted) (citing Diebold, 267 A.2d at 590); Stidham v. Brooks, 5 A.2d
522, 524 (Del. 1939)); Wilm. Fraternal Order of Police Lodge #1 v. Bostrom, 1999 WL
39546, at *4 (Del. Ch. Jan. 22, 1999) (“Subject matter jurisdiction is determined from the
face of the complaint as of the time it was filed, with all material factual allegations
assumed to be true.” (citing Diebold, 267 A.2d at 590, and then citing W. Airlines, Inc. v.
Allegheny Airlines, Inc., 313 A.2d 145, 149 (Del. Ch. 1973))). But see Appriva S’holder
Litig. Co., LLC v. EV3, Inc., 937 A.2d 1275, 1284 n.14 (Del. 2007) (“Unlike the standards
employed in Rule 12(b)(6) analysis, the guidelines for the Court’s review of a 12(b)(1)
motion are far more demanding on the non-movant. The burden is on the Plaintiffs to
prove jurisdiction exists. Further, the Court need not accept Plaintiff’s factual allegations
as true and is free to consider facts not alleged in the complaint.” (alteration omitted)
(quoting Phillips v. County of Bucks, 1999 WL 600541, at *1 (E.D.Pa. Aug. 9, 1999)).


                                              9
           P.    To evaluate ripeness, the Court makes a “common sense assessment”:

           A ripeness determination requires a common sense assessment of
           whether the interests of the party seeking immediate relief outweigh the
           concerns of the court in postponing review until the question arises in
           some more concrete and final form. Generally, a dispute will be
           deemed ripe if litigation sooner or later appears to be unavoidable and
           where the material facts are static. Conversely, a dispute will be
           deemed not ripe where the claim is based on uncertain and contingent
           events that may not occur, or where future events may obviate the need
           for judicial intervention.28

The ripeness doctrine conserves scarce judicial resources and “prevents Delaware

courts from exercising jurisdiction over disputes where doing so would result in the

rendering of an advisory or hypothetical opinion.”29

           Q.    Ripeness also implicates the closely related question of when a claim

accrues. In contrast to other states, Delaware applies an “occurrence rule” to

determine when a cause of action accrues.30 Generally, “a cause of action accrues

at the time of the wrongful act, even if the plaintiff is ignorant of the cause of

action.”31 “[F]or contract claims, the wrongful act occurs at the time a contract is



28
  XI Specialty Ins. Co. v. WMI Liquid. Tr., 93 A.3d 1208, 1217–18 (Del. 2014) (footnotes
and internal quotation marks omitted) (quoting Stroud v. Milliken Enters., Inc., 552 A.2d
476, 480 (Del. 1989), then quoting Julian v. Julian, 2009 WL 2937121, at *3 (Del. Ch.
Sept. 9, 2009), then quoting Bebchuk, 902 A.2d at 740, and then quoting Wal–Mart Stores,
Inc. v. AIG Life Ins. Co., 872 A.2d 611, 631–32 (Del. Ch. 2005), aff’d in part, rev’d in part
on other grounds, 901 A.2d 106 (Del. 2006)).
29
     Solak v. Sarowitz, 153 A.3d 729, 736 (Del. Ch. 2016).
30
     ISN Software Corp. v. Richards, Layton & Finger, P.A., 226 A.3d 727, 732 (Del. 2020).
31
     Id.


                                             10
breached.”32 Thus, a breach of contract claim accrues “at the time the contract is

broken, not at the time when actual damage results or is ascertained.” 33 Absent

tolling, the accrual of a cause of action starts the clock on the statute of limitations.34

To give a plaintiff the full benefit of the statute of limitations period, a consistent

understanding of claim “accrual” must be applied in the ripeness context.35

           IT IS HEREBY ORDERED, this 1st day of September, 2021, that:

           1.   The Complaint states a ripe claim for breach. SRS alleges Alexion

ceased using Commercially Reasonable Efforts, in breach of the Merger Agreement,

by October 4, 2019. Because a breach of contract claim “accrues at the time of

breach,” SRS’s claim accrued no later than that date.36 At that point, it also ripened.

The facts supporting SRS’s claim are static because the claim depends only on



32
     Id.
33
  Smith v. Mattia, 2010 WL 412030, at *3 (Del. Ch. Feb. 1, 2010) (quoting Worrel v.
Farmers Bank of Del., 430 A.2d 469, 472 (Del. 1981)).
34
     ISN Software, 226 A.3d at 733.
35
  Several Delaware cases discuss claim accrual and ripeness concurrently. In the context
of common law indemnification claims, for example, this Court has held that a claim for
indemnification that has not yet accrued is not ripe. See Certainteed Corp. v. Celotex
Corp., 2005 WL 217032, at *15 (Del. Ch. Jan. 24, 2005) (dismissing an unaccrued
indemnification claim on ripeness grounds); Breakaway Sols., Inc. v. Morgan Stanley &
Co. Inc., 2004 WL 1949300, at *15 (Del. Ch. Aug. 27, 2004) (same); Himbrick v. Dover
Hosp. Grp., LLC, 2012 WL 2044343, at *2 (Del. Super. May 1, 2012) (same); see also
LaPoint v. AmerisourceBergen Corp., 970 A.2d 185, 197–98 (Del. 2009); Winshall v.
Viacom Int’l, Inc., 2016 WL 3462119, at *8 (Del. Super.Feb. 29, 2016); Quereguan v. New
Castle County, 2006 WL 2522214, at *5 (Del. Ch. Aug. 18, 2006).
36
     See ISN Software, 226 A.3d at 732.


                                            11
Alexion’s past conduct. Whether those efforts fell short of the Commercially

Reasonable Efforts required by Section 3.8(f) “can be determined on a record

developed from currently available evidence.” 37 Having “matured to the point

where the plaintiff has suffered . . . an injury,” the dispute over whether Alexion’s

past efforts were commercially reasonable is ripe.38

         2.     Alexion argues that because the Commercially Reasonable Efforts

period lasts seven years, it still has nearly five years to achieve the Milestone Events

without breaching the Merger Agreement. In effect, Alexion argues that it can catch

up and achieve the Milestone Events despite any lapse in its efforts. Alexion’s

argument conflates its obligations to pay upon certain results, at any time, with its

obligations to pursue those results with a certain amount of diligence for a period of

time. Section 3.8(f) requires conduct (i.e., Commercially Reasonable Efforts), not

results (i.e., the Milestone Events).39 Alexion’s efforts obligation requires persistent



37
     Williams v. Ji, 2017 WL 2799156, at *4 (Del. Ch. June 28, 2017).
38
     See Town of Cheswold v. Cent. Del. Bus. Park, 188 A.3d 810, 816 (Del. 2018).
39
   Merger Agr. § 3.8(f) (“[Alexion] shall . . . use Commercially Reasonable Efforts to
achieve . . . each of the Milestone Events”); see Akorn, Inc. v. Fresenius Kabi AG, 2018
WL 4719347, at *86 (Del. Ch. Oct. 1, 2018) (explaining efforts clauses “define the level
of effort that the party must deploy to attempt to achieve the outcome” in order to “mitigate
the rule of strict liability for contractual non-performance that otherwise governs”); see
also Lou R. Kling & Eileen T. Nugent, Negotiated Acquisitions of Companies, Subsidiaries
and Divisions, § 13.06, at 13-44 (2021 ed.) (“In acquisition transactions, the parties will
generally bind themselves to achieve specified results with respect to activities that are
within their control . . . and reserve [an efforts] standard for things outside of their control
or those dependent upon the actions of third parties.”).


                                              12
efforts for the entire contractual seven-year period, as distinct from long-term

results.40 When Alexion failed to put forward those efforts, it breached Section

3.8(f).41 The facts surrounding Alexion’s substandard past efforts are static, and that

breach can be adjudicated now.

         3.    Alexion also argues that SRS’s damages model, seeking all $800

million in milestone payments, is speculative. But that argument “is properly

directed to the merits of [SRS’s] claims, not to ripeness.”42 To be sure, whether and

when Alexion achieves the Milestone Events will bear on the measure of damages

available to SRS. Valuing the failure or delay in achieving these Milestone Events

will be difficult, especially given that Alexion’s obligation to make the Earn-Out


40
   See Akorn, 2018 WL 4719347, at *86. A natural question follows: for how long during
a multi-year Commercially Reasonable Efforts obligation must the obligor behave
unreasonably in order to breach that obligation? Is one month of lackadaisical work from
the lab staff sufficient? One week? One day? Answering this question will likely depend
in part on implementing unclear contract language. See Akorn, 2018 WL 4719347 at *87
(surveying sources of meaning for “commercially reasonable efforts”); Himawan v.
Cephalon, Inc., 2018 WL 6822708, at *7 (Del. Ch. Dec. 28, 2018) (same); see also id. at
*1, *7–8 (bemoaning a similar definition for “commercially reasonable efforts” in a
pharmaceutical earnout as “inartful” and noting the “novel” obligation was not clear and
unambiguous at the pleading stage). I do not grapple with this question here because
Alexion does not dispute that the Complaint states a claim for breach of contract under
Rule 12(b)(6).
41
  See Kling & Nugent, supra note 40, § 17.03, at 17-32 n.12.1 (describing affirmative
covenants requiring the buyer to take action to improve the business’s post-closing
business, under which buyer inaction gives rise to breach); compare Merger Agr. § 3.8(f),
with Quarum v. Mitchell Int’l, Inc., 2020 WL 351291, at *4–5 (Del. Super. Jan. 21, 2020)
(explaining an earnout requiring use of commercially reasonable efforts “to avoid taking
actions” that would reduce the earnout amount was a negative covenant).
42
     Williams, 2017 WL 2799156, at *4.


                                           13
Payments abides in perpetuity.43 While Alexion’s concerns bear on SRS’s ability to

prove its current damage model, “[t]his case is not unripe merely because there exist

valuation questions” regarding delays in receiving the Earn-Out Payments.44 As the

master of its complaint, SRS is entitled to proceed down that necessarily uncertain

path. For today, it is enough to say that SRS’s claim has accrued.

         4.     Practical concerns also support this result. Part of Alexion’s alleged

breach was its failure to timely replace the allegedly defective drug product it

inherited in the Merger.45 Alexion’s Indemnification Claim, the subject of Count II

of the Complaint and Alexion’s single counterclaim, focuses on these defects as

well.46 Adjudicating claims with these overlapping factual issues at one time makes

practical sense and furthers the ideals of judicial economy the ripeness doctrine

advances.47 It is also sensible to determine whether Alexion breached the Merger

Agreement before faded memories, lost evidence, or other practical hurdles frustrate




43
     See Merger Agr. § 3.8(k)–(l); see also D.I. 27 at 16 n.6.
44
     See Williams, 2017 WL 2799156, at *4.
45
     See Compl. ¶ 214.
46
   Alexion’s counsel acknowledged this point at the hearing on the Motion. Hr’g Tr. 69:9–
14 (“Now, of course it’s true that if Alexion inherited contaminated drug product, which is
linked to SRS violating its reps and warranties, of course it is true that that could be relevant
and bear on the acts and decisions that Alexion made in furtherance of its [Commercially
Reasonable Efforts].”).
47
     E.g., Solak, 153 A.3d at 736.


                                               14
that effort.48 And contrary to Alexion’s suggestion, adjudicating the reasonableness

of its past conduct will not burden it with “perpetual Court monitoring of [its]

developmental efforts over the next five years.” 49 In short, a “common sense

assessment” of each parties’ interests favor adjudicating Count I now.50

         5.      For the foregoing reasons, Defendant’s Motion is DENIED.

Defendants’ motion to stay discovery pending this order is also DENIED as moot.51




                                                       /s/ Morgan T. Zurn
                                                  Vice Chancellor Morgan T. Zurn




48
  This consideration again links the considerations of accrual for purposes of the statute of
limitations to the purpose of ripeness. If SRS waited until the end of the seven-year period
to claim Alexion breached its performance covenant in year two, Alexion could be heard
to protest that claim was outside the statute of limitations, and that it had suffered the
prejudice of lost evidence that motivates the timely adjudication of claims.
49
     D.I. 27 at 12.
50
     See XI Specialty, 93 A.3d at 1217.
51
     D.I. 60.


                                             15